Citation Nr: 0112236	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-22 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased, compensable rating for residuals 
of left rotator cuff tear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from December 1986 to 
March 1988.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Oakland Regional Office (RO) August 1998 rating decision 
which denied an increased, compensable rating for her 
service-connected left shoulder disability.


FINDING OF FACT

The veteran's left shoulder disability is associated with 
subjective complaints of discomfort and pain, occurring at 
extreme motion and strenuous activity, without objectively 
demonstrable impairment or abnormality.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for residuals 
of left rotator cuff tear have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 4.40, 4.45, 
4.71a, Code 5201 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, providing new statutory requirements 
regarding notice to a veteran and her representative and 
duties to assist in the development of the claims.  On full 
review of the claims folder, the Board finds that all 
required notice and development action specified in the new 
law has been complied with during this appeal.  Specifically, 
the Board finds that the June 1999 statement of the case and 
February 2001 Travel Board hearing, provided both the veteran 
and her representative, satisfy the requirement at § 5103A of 
the new statute in that they clearly notify her and her 
representative of the evidence necessary to substantiate her 
claim.  

The Board finds that the duty to assist provided under the 
amended § 5103A have been fulfilled as all the evidence and 
records identified by the veteran as plausibly relevant to 
her pending claim has been collected for review.  The August 
1998 VA orthopedic examination report is thorough and 
contains sufficient information to rate the veteran's left 
shoulder disability according to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
Board is satisfied that the veteran has been adequately 
assisted in the development of her claim, and that there are 
no outstanding pertinent records which the RO has not 
obtained or attempted to obtain.  No further assistance is 
needed to comply with the requirements of this new 
legislation or any other applicable regulation regarding the 
development of the pending claim.  

Under applicable criteria, disability ratings are determined 
by application of a schedule of ratings based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for a left shoulder 
disability was granted by RO rating decision in January 1989; 
a noncompensable rating was assigned it based on the 
veteran's service medical records, including the report of 
service separation medical examination which indicated that 
her left shoulder separation was resolving at that time, and 
November 1988 VA medical examination report, diagnosing 
residuals of left shoulder injury (questionable rotator cuff 
tear) of service origin and a November 1988, X-ray study 
showing no abnormality of the left shoulder.

Medical records from St. Rose Hospital from June 1996 to May 
1997 document treatment for symptoms and impairment unrelated 
to the veteran's service-connected left shoulder disability.  
During one such hospitalization in August 1996, the diagnosis 
was paranoid ideation.  

On VA orthopedic examination in August 1998, the veteran 
reported intermittent left shoulder pain, particularly at the 
extremes of motion and when working out, but she denied any 
history of surgery.  On examination, there was no evidence of 
shoulder tenderness, deformity, or atrophy; range of motion 
was to 180 degrees on flexion and abduction, to 90 degrees on 
external and internal rotation, and she was "able to reach 
the tip of the T8 spinous process."  X-ray study of the left 
shoulder showed no joint abnormality.  Status post left 
shoulder injury was diagnosed.

Medical records from B. Young, M.D., from July 1992 to August 
1998 document intermittent treatment for symptoms and 
impairment unrelated to the veteran's service-connected left 
shoulder disability.  

In December 1998, the VA was notified by an official of the 
Medical Center of the University of California, San 
Francisco, that "[a]fter a very careful and thorough search 
of our files" they could not verify that the veteran had 
ever been registered as an inpatient or outpatient at that 
facility.  

At a February 2001 Travel Board hearing, the veteran 
testified that her left shoulder "bothered her a little 
every day," but after receiving some chiropractic care her 
symptoms have apparently resolved.  She indicated that she 
did not receive any medical treatment for her left shoulder 
since service, and she demonstrated at the hearing that the 
range of motion of the left shoulder was full.  She noted 
that the left shoulder disability was not as severe as at the 
tome of her last VA medical examination in 1998.  She stated 
that she received disability benefits from the Social 
Security Administration (SSA) and medical and chiropractic 
treatment, based on disability and impairment unrelated to 
any left shoulder impairment.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Currently, the veteran's service-connected left shoulder 
disability is rated under 38 C.F.R. § 4.71a, Code 5201, 
limitation of motion of the arm, and a noncompensable rating 
is assigned.  Although a minimum rating of 20 percent may be 
assigned under Code 5201, if motion of the arm is limited to 
shoulder level, a zero percent rating was assigned by the RO 
under 38 C.F.R. § 4.31 which provides that where the rating 
schedule does not provide a zero percent rating, such rating 
will be assigned if the criteria for a compensable rating 
have not been met.

Based on the entire evidence of record, as discussed above, 
the Board is of the opinion that a compensable rating for the 
veteran's service-connected left shoulder disability is not 
warranted.  The evidence indicates that she perceives 
subjective symptoms including left shoulder pain and 
discomfort, particularly on the extremes of motion and after 
exercising strenuously, but there is no objectively 
demonstrable impairment.  As observed on VA orthopedic 
examination in August 1998, there was no evidence of muscle 
atrophy, deformity, or objective evidence of tenderness; X-
ray studies of the left shoulder in August 1998, as well as 
prior examination in November 1988, showed no left shoulder 
joint abnormality.

At her February 2001 hearing, the veteran stated that she 
received some chiropractic care for her left shoulder, 
indicating that the "care" helped her.  She also indicated 
that she had not received any medical treatment for her left 
shoulder disability since service and believed that the 
severity of impairment from that disability actually improved 
since the last examination in August 1998.  At her February 
2001 hearing and in written correspondence prior thereto, she 
identified various medical providers who treated her for 
various illnesses in the past; all available medical records 
have been associated with the file (as identified above), but 
they do not reveal any complaint or clinical finding 
referable to the left shoulder.  

Finally, although the veteran indicated, at her February 2001 
hearing, that she received disability benefits from the SSA, 
she stated, affirmatively, that she did not receive such 
benefits based on any left shoulder impairment.  

Accordingly, on consideration of both subjective complaints 
referable to the veteran's left shoulder disability and 
objectively demonstrable disability, the Board believes that 
the severity of her service-connected left shoulder 
disability does not approximate the rating criteria for a 
compensable rating under Code 5201.  38 C.F.R. §§ 4.3, 4.7; 
see DeLuca, 8 Vet. App. at 206.

The Board stresses that the preponderance of the evidence is 
against the veteran's claim for compensable rating of the 
service-connected left shoulder disability, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 are inapplicable.


ORDER

A compensable rating for residuals of left rotator cuff tear 
is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


